DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete 


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 113 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For convenience, claim 113 is reproduced below.

    PNG
    media_image2.png
    57
    609
    media_image2.png
    Greyscale

As evidenced above, claim 11 depends from claim 96, and specifies that “the second binding interaction further comprises a covalent bond”.  However, as seen in claim 96, the claim culminates with “wherein the second binding interaction comprises the latch nucleic acid hybridized to the 3’ overhang of the third oligonucleotide and the 5’ overhang of the fourth oligonucleotide.”
It is noted that hybridization reactions are not covalent bonds, but rather, hydrogen bonds.  In support of this position attention is directed to US 2015/0093836 A1 (Suzuki et al.), which states in paragraph [0050]:
[0050] As used herein, the expression "complementarily associate" or the like refers to the binding via a hydrogen bond of a whole or part of a polynucleotide to a whole or part of another polynucleotide under stringent conditions. In the present invention, "complementary association" and "hybridization" are synonymous in terms of formation of a double strand via a hydrogen bond.  (Emphasis added)

It is less than clear as to how the hybridization reaction “comprises a covalent bond”.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 96, 113-117, and 119 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0255939 A1 (Wong et al.).
Wong et al.,  in the abstract, assert:
The invention provides compositions comprising nucleic acid complexes for use in monitoring binding interactions and in measuring association and/or dissociation kinetics with or without force, detecting analytes, screening aptamers, and encoding/encrypting information. In some instances, the nucleic acid complexes are double-stranded nicked nucleic acids comprising a scaffold nucleic acid hybridized to one or more oligonucleotides. In some instances, a first and/or a second oligonucleotide are linked to moieties that are known to interact with each other or which are suspected of interacting with each other.

Wong et al., in paragraph [0009], teach:
[0009] Accordingly, in one aspect, the invention provides a nucleic acid complex comprising a single-stranded scaffold nucleic acid hybridized to a plurality of single-stranded oligonucleotides, wherein a first single-stranded oligonucleotide in the plurality is linked to a first binding partner. It is to be understood that the scaffold nucleic acid and the oligonucleotides are referred to as being single-stranded prior to their hybridization to each other.

Wong et al., in FIG 2A and 2B, provide the following illustration of their “scaffold” and “bridging partners”.

    PNG
    media_image3.png
    219
    414
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    229
    414
    media_image4.png
    Greyscale

As is evidenced above, the “scaffold” in Wong et al., is deemed to be analogous to the “nanoswitch” of the claimed method.  
Wong et al., in paragraph [0016], teach how the scaffold/nanoswitch may comprise a third and fourth oligonucleotide.  As stated therein:
[0016] In some embodiments, a third single-stranded oligonucleotide in the plurality is linked to a third binding partner. In some embodiments, a fourth single-stranded oligonucleotide in the plurality is linked to a fourth binding partner. It is to be understood that the terms first, second, third and fourth, are intended to distinguish between the various binding partners being discussed and are not intended to limit the number, arrangement, or combination of binding partners bound to the scaffold nucleic acid (and thus incorporated into the complex) or to connote the position of the binding partner relative to the other binding partner(s) or to the complex as a whole (e.g., the first oligonucleotide or the first binding partner need not be at the 5' or 3' end of the complex, and rather may be internally located). Accordingly, the nucleic acid complex may comprise a binding partner at one (i.e., either the 5' or the 3' end) or at both of its ends (i.e., at the 5' and 3' end). A non-limiting example of such a binding partner is a biotin or a double biotin moiety. The binding partners at the end(s) of the complex may be used to anchor or immobilize the complex to a solid support such as but not limited to a bead or a slide. Accordingly, certain "terminal" binding partners may be common between different complexes in a plurality. In some embodiments, the "internal" binding partners may be different between complexes in a plurality. In some embodiments, the internal binding partners may be the same between complexes in a plurality. The terminal binding partners may interact with each other or with other moieties in the complex, or they may interact with moieties in the sample or on a support such as a solid support. The internal binding partners may interact with each other or with other moieties in the complex, or they may interact with moieties in the sample.

The aspect that the “internal binding partners may be the same” is deemed to fairly suggest that “the first binding partner and second binding partner are both bound to the same analyte” (claim 117).

Wong et al., in paragraph [0020], teach of how differing combinations of oligonucleotides can be used in bridging regions of the scaffold; and in paragraph [0022], they teach how they can be sued to stabilize the structure.  As stated therein:
[0020] Thus, in another aspect, the invention provides a nucleic acid complex comprising a single-stranded scaffold nucleic acid hybridized to a plurality of single-stranded oligonucleotides, each of which hybridizes to a contiguous nucleotide sequence, and a bridge oligonucleotide hybridized to two non-contiguous nucleotide sequences of the scaffold nucleic acid. In some embodiments, the complex comprises one or more bridge oligonucleotides, each hybridized to two non-contiguous nucleotide sequences of the scaffold nucleic acid, wherein each bridge oligonucleotide binds to different regions of the scaffold nucleic acid.  (Emphasis added)

***

[0022] In some embodiments, a binding partner is linked covalently to an oligonucleotide. In some embodiments, a binding partner is linked non -covalently to an oligonucleotide. In some embodiments, the bond between a binding partner and an oligonucleotide (e.g., on the modified oligonucleotides of the invention) has a greater binding strength than the bond between first and second (i.e., internal) binding partners, thereby ensuring that, for example, when the complex is under tension, the bond between the internal binding partners will usually dissociate before the bond between either binding partner and its oligonucleotide "anchor".  (Emphasis added)

Wong et al., in paragraph [0035], teaches:
[0035] In another aspect, the invention provides a method comprising combining a single-stranded scaffold nucleic acid with a plurality of single-stranded oligonucleotides, 

Wong et al., in paragraph [0127], teach:
[0127] FIGS. 6A and B show the results of an assay using an excess of bridge oligonucleotide. The excess bridge oligonucleotide competes with the hybridized bridge oligonucleotide for binding to the complex. This experiment was carried out at elevated temperature in order to accelerate the kinetics. The bridge oligonucleotide was 50 nucleotides in length. The competition assay could also be carried out using excess oligonucleotide that is complementary to the bridge oligonucleotide.  (Emphasis added)

The above showing is deemed to fairly suggest limitations of claim 114.
In view of the above presentation, Wong et al., is deemed to fairly teach, or at least fairly suggest, the claimed method for stabilizing a nanoswitch/scaffold by using a first, second, third and fourth oligonucleotide to form a loop conformation in the nanoswitch/scaffold, and employ various binding members on the oligonucleotides to strengthen their binding.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 96, 113-117, and 119 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0255939 A1 (Wong et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634